Citation Nr: 9928884	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed secondary to the service-connected residuals of a 
fractured left tibia and fibula.  

2.  Entitlement to a compensable disability rating for 
residuals of a fractured left tibia and fibula.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION


The veteran had active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's back disorder and the service-connected 
residuals of a fractured left tibia and fibula.  

3.  The veteran's left leg is shorter than the right leg, 
with measurements ranging from 1/4 inch to about one inch.  
There is a significant depression deformity just below the 
left knee.  There is no evidence of nonunion or malunion of 
the tibia and fibula.  

4.  Medical evidence attributes most of the veteran's left 
knee problems to a congenital abnormality of the medial 
meniscus.  Surgical correction of the abnormality resulted in 
resolution of the veteran's symptoms.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disorder claimed secondary to the service-
connected residuals of a fractured left tibia and fibula is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).   

2.  The criteria for a compensable disability rating for 
residuals of a fractured left tibia and fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5262 and 5275 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection for a Back Disorder

A disorder may be service connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 
9 Vet. App. 389, 393 (1996).  For purposes of determining 
whether a claim is well grounded, the Board presumes the 
truthfulness of the supporting evidence.  Arms v. West, 12 
Vet. App. 188, 193 (1999); Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Generally, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
claim for secondary service connection is well grounded only 
if there is medical evidence to connect the asserted 
secondary disorder to the service-connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).  

In this case, the medical evidence reveals a diagnosis of low 
back pain and degenerative disc disease.  The veteran has 
submitted numerous private medical records, including 
statements and records from Charles H. Rhodes, M.D. and the 
Southwestern Medical Clinic.  These records reflect 
occupational injuries to the low back in March and May 1996.  
Other private and VA medical records noted the back 
complaints and pathology.  However, careful review of the 
medical evidence fails to reveal any opinion linking the back 
disorder in any way to the service-connected left leg 
disability.  In fact, only the veteran himself has indicated 
a belief that the back disorder is related to the left leg 
disability.  However, the veteran is a lay person and 
therefore not competent to offer an opinion on a matter 
requiring medical training and expertise.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a back disorder claimed as secondary to the 
service-connected left leg disability.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Morton v. 
West, No. 96-1517, slip op. at 3-4 (Ct. Vet. App. July 14, 
1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for 
secondary service connection for a back disorder, he should 
submit medical evidence that shows a relationship between the 
back disorder and the service-connected left leg disability.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 

   
Increased Rating for Residuals of Left Leg Fractures

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran was originally granted service connection for 
residuals of a fractured left tibia and fibula in May 1993.  
At that time, a noncompensable rating was assigned.  

In March 1996, the veteran submitted a claim for an increased 
rating.  In connection with the claim, the RO obtained the 
veteran's VA outpatient medical records.  Notes dated in 
March 1996 showed only complaints of left knee pain.  X-rays 
of the left knee revealed only a healed trauma of the 
proximal tibia and fibula.  

Medical records from C.H. Rhodes, M.D., and Mark E. Meyer, 
M.D., were negative for complaints or findings referable to 
the left leg or knee.  

The June 1996 initial evaluation from Lakeland Rehabilitation 
Center indicated that leg length from the tibial tuberosity 
to the medial malleolus was 38 centimeters on the right and 
36 centimeters on the left.  

The veteran underwent a VA orthopedic examination in May 
1996.  He complained of left knee locking, popping, and 
swelling.  Examination of the leg revealed a significant 
depression near the tibial tubercle.  There was no swelling, 
angulation, or false motion of the leg.  The examiner noted a 
1/2 inch shortening of the left leg.  Examination of the knee 
was negative for swelling, deformity, subluxation, lateral 
instability, malunion, or loose motion.  Left knee motion was 
from 0 to 135 degrees.  X-rays of the left knee showed a well 
healed fracture of the tibia and fibula.  The diagnosis was 
fracture of the tibia and fibula with 1/2 inch shortening and 
an area of deformity just below the tibial tubercle.  The 
examiner commented that, although the X-rays were negative, 
the shortening suggested early degenerative disease.  

The June 1996 evaluation report from Borgess Spine Institute 
revealed that tape measurements showed approximately one-inch 
leg length discrepancy on the left.  The reference points of 
the measurement were not identified.     

The veteran testified at a personal hearing in September 
1997.  He questioned the way the VA examiner measured his leg 
length.  He asserted that private medical records showed a 
one-inch difference when measuring the legs from the hips.  
He complained of pain and swelling in the knee, above the 
fracture site.  There was also a depression just below the 
knee that was 3/4 of an inch deep.  The veteran stated that the 
depression was a result of treatment he received for the 
fracture.  He had pain 90 percent of the time.  He elevated 
and iced the knee to relieve symptoms.  He was not taking any 
medication specifically for the knee.  The veteran had used a 
corrective lift in his shoe but it did not help.  

Records from James A. Amlicke, M.D., revealed that the 
veteran was referred in November 1997 for increased knee 
pain.  He related a history of a left proximal tibia and 
fibula fracture.  Other complaints included swelling and loss 
of knee flexibility.  Examination revealed left knee flexion 
to 110 degrees, at which point he had pain.  He had full knee 
extension.  The knee was stable.  There was tenderness over 
the lateral and medial joint line, an effusion, and synovial 
hyperplasia.  Dr. Amlicke commented that the veteran had 
about 1/4 inch shortness in the left leg.  X-rays of the knee 
showed slight osteoporotic changes.  Dr. Amlicke recommended 
a diagnostic arthroscopy.  Notes dated in December 1997 
showed comments from Dr. Amlicke that the veteran was going 
to have arthroscopic surgery on the left knee, "which could 
be a sequela of a previously severe injury to the leg when in 
the service."  He added that the slight osteoporotic changes 
shown on X-rays could be due to disuse of the joint.  Because 
of the ongoing symptomatology in the knee with failure to 
respond to conservative measures, Dr. Amlicke felt it was 
important to look for sequelae following the trauma to the 
leg.  Later in December 1997, the veteran underwent the 
procedure.  Surgery notes indicated that the veteran was 
found to have a congenitally abnormal medial meniscus in the 
left knee and a large plical band coming out from between the 
tibia and fibula and seemed to attach to the intermeniscal 
ligament.  Dr. Amlicke related that this problem was probably 
what was causing the veteran most of his trouble.  Subsequent 
notes revealed a complete recovery with full range of motion 
of the knee.  There was good collateral and cruciate support 
and no swelling.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
    
The left leg disability is currently rated as noncompensable 
(0 percent disabling) by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5262, impairment of the tibia and 
fibula, and 38 C.F.R. § 4.71a, Code 5275, shortening of the 
lower extremity.  .  

Under Code 5262, a 10 percent rating is assigned when there 
is malunion of the tibia and fibula with slight knee or ankle 
disability.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a 0 percent rating, a 0 percent shall be assigned 
if the requirements for a compensable rating are not met).  
Higher ratings are in order for malunion with additional knee 
or ankle disability or nonunion of the tibia and fibula.  

Under Code 5275, a 10 percent rating is awarded if there is 
shortening of the bones of the lower extremity measuring 11/4 
to 2 inches (3.2 to 5.1 centimeters).  See 38 C.F.R. § 4.31.  
Notes to the diagnostic code specify that the lower 
extremities are to be measured from the anterior superior 
spine of the ilium to the internal malleolus of the tibia.  
In addition, notes indicate that a rating under Code 5275 is 
not to be combined with other ratings for fracture or faulty 
union in the same extremity.   

Initially, the Board finds that other diagnostic codes for 
rating knee and leg disabilities are not for application in 
this case.  38 C.F.R. § 4.71a, Code 5259 and Code 5259 are 
not applicable because the service-connected disability does 
not involve the semilunar cartilage.  Similarly, there is no 
evidence of acquired, traumatic genu recurvatum for 
application of 38 C.F.R. § 4.71a, Code 5263.  There is no 
evidence of ankylosis or recurrent subluxation or lateral 
instability to warrant application of 38 C.F.R. § 4.71a, Code 
5256 or Code 5257, respectively.  There is no evidence of 
limitation of leg extension to warrant a rating under 
38 C.F.R. § 4.71a, Code 5261.  Though evidence of limitation 
of leg flexion fails to approximate the criteria required for 
even a noncompensable rating.  Accordingly, the Board finds 
that the most appropriate rating will be pursuant to Code 
5262 or Code 5275.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for residuals of a fractured left tibia and 
fibula.  With respect to Code 5275, the Board acknowledges 
that there are four different leg measurements of record, 
reflecting left leg shortening in comparison to the right leg 
of 2 centimeters, about one inch, about 1/2 inch, and about 1/4 
inch.  However, even assuming that the greatest figure is 
correct, the criteria for a 10 percent rating under Code 5275 
are not met.  38 C.F.R. § 4.7.  With respect to Code 5262, 
there is no evidence of malunion of the tibia or fibula.  
Records from Dr. Amlicke indicate his belief that the 
veteran's knee problems primarily stemmed from a congenitally 
abnormal medial meniscus and generally resolved following 
surgical correction of the problem.  Otherwise, the evidence 
reveals a depression deformity just below the knee.  
Considering the evidence, the Board cannot conclude that the 
disability picture more nearly approximates the criteria for 
a 10 percent rating under Code 5262.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) (Board need not assign a separate 
rating for functional loss due to pain or weakness when the 
diagnostic code is not predicated on range of motion); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  However, in this case, there is no 
evidence of painful knee motion attributable to the service-
connected left leg fractures.  In addition, there is no 
evidence of weakness, excessive or reduced movement, or other 
factors associated with functional loss.  

Finally, there is no evidence to warrant an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  The record does 
not reveal frequent hospitalizations or evidence of 
interference with employment associated with the service-
connected left leg fractures.  The veteran's absences from 
work are related in the medical evidence to his back 
disorder, which is not service connected.   

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
residuals of a fractured left tibia and fibula.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 
4.40, 4.45, 4.71a, Codes 5262 and 5275.   



ORDER

Entitlement to service connection for a back disorder claimed 
secondary to the service-connected residuals of a fractured 
left tibia and fibula is denied.  

Entitlement to a compensable disability rating for residuals 
of a fractured left tibia and fibula is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

